        Case 1:20-cv-05635-NRB Document 40 Filed 02/26/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 BUILDING TRADES PENSION FUND OF WESTERN
 PENNSYLVANIA,

                     Plaintiff,

                - against -
                                                                 ORDER
 INSPERITY, INC., PAUL J. SARVADI, and
 DOUGLAS S. SHARP,                                       20 Civ. 5635 (NRB)

                Defendants.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


       Having    reviewed     the   parties’   pre-motion    letters,     dated

February 1, 2021 and February 22, 2021, the Court has determined

that defendants may bring their motion without the necessity of a

pre-motion conference.

       Plaintiffs are reminded that if, consistent with Rule 11,

they   can   assert    additional     allegations   to    cure   any     alleged

deficiencies raised by defendants’ letter, it would be in the best

interest of both the parties and the Court for plaintiffs to assert

them now, before briefing on the proposed motion.             Plaintiffs are

thus granted leave to file an amended complaint within two weeks

of this Order.        At that time, if no amended complaint has been

filed, the parties shall file their submissions consistent with

the Stipulation and Scheduling Order dated November 5, 2020.


                                        1
         Case 1:20-cv-05635-NRB Document 40 Filed 02/26/21 Page 2 of 2




             SO ORDERED.

Dated:       New York, New York
             February 26, 2021

                                                                     _
                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      2
